UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 30, 2014 Date of Report (Date of earliest event reported) BIO-SOLUTIONS CORP. (Exact name of registrant as specified in its charter) Nevada 333-147917 90-0557171 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation or Organization) File Number) Identification No.) 1oop 410, Suite 200, San Antonio, TX 78209 (Address of Principal Executive Offices) (Zip Code) (210) 268-9409 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01.CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT (a) Former independent accountants. (i) On April 30, 2014, Bio-Solutions Corp. (“Registrant”) notified KBL, LLP (KBL) Registrant’s independent registered public accounting firm, that it was being replaced. (ii) The report of KBL on the consolidated financial statements of the Registrant as of and for the year ended December31, 2012 and December31, 2011 did not contain an adverse opinion or a disclaimer of opinion nor was it qualified or modified as to uncertainty, audit scope or accounting principles, except that the report included an explanatory paragraph relating to an uncertainty as to the Company’s ability to continue as a going concern. (iii) The decision to discontinue the audit services of KBL was approved by our Board of Directors. (iv) During the fiscal years ended December 31, 2012 and 2011 and through April 30, 2014, there has been no disagreement with KBL on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement, if not resolved to the satisfaction of KBL, would have caused KBL to make reference to the subject matter of the disagreement in its report. There have been no reportable events as provided in Item 304 (a)(1)(v) of Regulation S-K up to and including the dismissal of KBL except for the material weakness in its system of internal controls over financial reporting which KBL advised the Company existed. The controls designed were adequate for financial disclosures required for the preparation of the Company Form 10-Q and 10-K filings; however due to lack of resources in the Company’s accounting department the controls were not operating effectively. The Company’s board of directors discussed this issue with KBL.KBL has been fully authorized by the Company to answer all inquiries of KBL concerning the controls that were not operating effectively.There are no limitations placed on KBL or KBL concerning the inquiry of any matter related to the Company’s financial reporting. (v) We have provided KBL with a copy of this disclosure and have requested that KBL furnish us with a letter addressed to the SEC stating whether it agrees with the above statements.A copy of the letter from KBL, dated April 30, 2014 is filed as Exhibit 16.1 to this Form 8-K. (b) New independent accountants. (i) OnApril 30, 2014, we retained Anton & Chia, LLP (ANC) as our new independent registered public accounting firm to audit Registrant’s financial statements for the fiscal year ending December 31, 2013.The appointment was approved by our Board of Directors. (ii) During the Company’s two most recent fiscal years and any subsequent interim period preceding such engagement, we have not previously consulted with ANC on the application of accounting principles to a specified transaction, or on the type of audit opinion that might be rendered on our financial statements, or any other matter that was the subject of a disagreement between the Company and ANC or was a reportable event.In addition, the Company did not consult with ANC regarding the material weakness of the Company’s internal control over financial reporting prior to engaging ANC. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Letter from KBL, LLP, dated April 30, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1933, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIO-SOLUTIONS CORP. Date: May 5, 2014 By: /s/ Thomas Metzger, PhD Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Letter from KBL, LLP, dated April 30, 2014 4
